Order entered May 7, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-01469-CV

                               CRESENCIO BASTIDA, Appellant

                                              V.

               ABEL'S MOBILE HOME SERVICE, INC., ET AL, Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-02287-06

                                          ORDER
       Before the Court is appellant’s May 2, 2013 unopposed motion for a second extension of

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

on or before June 5, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE